J-S23009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellee

                    v.

VLADIMIR COBO,

                         Appellant                      No. 3066 EDA 2015


                 Appeal from the Order of September 4, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): MC-51-CR-0036604-2014


BEFORE: OLSON, SOLANO and MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                                FILED APRIL 21, 2017

      Appellant,   Vladimir   Cobo,    appeals   from   the    order   entered   on

September 4, 2015, dismissing his petition for writ of certiorari before the

Court of Common Pleas of Philadelphia County. We affirm.

      We briefly summarize the facts and procedural history of this case as

follows.   On February 18, 2015, Appellant pled guilty to driving under the

influence of alcohol pursuant to 75 Pa.C.S.A. § 3802(c) before the

Philadelphia Municipal Court.        On April 14, 2015, the municipal court

sentenced Appellant to three to 56 days of incarceration followed by four

months of probation, a one-year license suspension, participation in an

alcohol program, and a fine. On April 24, 2015, Appellant filed a motion to

withdraw his guilty plea with the municipal court.            The municipal court

denied relief. Appellant filed a petition for writ of certiorari before the Court
J-S23009-17



of Common Pleas of Philadelphia County.             The trial court denied relief by

order entered on September 4, 2015. This timely appeal resulted.1

       On appeal, Appellant presents the following issue for our review:

         Did the Common Pleas Court err in ruling that the Municipal
         Court [j]udge who presided over [Appellant’s] guilty plea
         had not abused her discretion by refusing to allow
         [Appellant] to withdraw his guilty plea when he requested to
         do so in a timely manner and stated as justification for the
         request his lack of knowledge of the terms of the plea and
         actual innocence of the crime?

Appellant’s Brief at 5.

       Appellant    contends      that   his   guilty   plea   “was   not   knowingly,

intelligently and voluntarily entered as the plea agreement was never

conveyed to him in Albanian, his native language and the only one he

speaks fluently.” Id. at 9. Moreover, Appellant “did not expect to receive a

license suspension” or he would have petitioned to withdraw his guilty plea

earlier. Id.

       This Court has held that

         after the court has imposed a sentence, a defendant can
         withdraw his guilty plea only where necessary to correct a
         manifest injustice. Post-sentence motions for withdrawal are
____________________________________________


1
   Appellant filed a timely notice of appeal on Monday, October 5, 2015. See
Pa.R.A.P. 903 (30 days to file a timely notice of appeal); see also 1
Pa.C.S.A. 1908 (“Whenever the last day of [a statutory] period shall fall on
[] Sunday[], such day shall be omitted from the computation.”). On March
24, 2016, the trial court entered an order directing Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Appellant complied timely. The trial court issued an opinion pursuant to
Pa.R.A.P. 1925(a) on July 12, 2016.



                                           -2-
J-S23009-17


        subject to higher scrutiny since courts strive to discourage
        the entry of guilty pleas as sentencing-testing devices.

                            *        *            *

        To be valid under the manifest injustice standard, a guilty
        plea must be knowingly, voluntarily and intelligently
        entered. A manifest injustice occurs when a plea is not
        tendered    knowingly,       intelligently, voluntarily,  and
        understandingly. The Pennsylvania Rules of Criminal
        Procedure mandate pleas be taken in open court and
        require the court to conduct an on-the-record colloquy to
        ascertain whether a defendant is aware of his rights and the
        consequences of his plea. Under [Pa.R.Crim.P.] 590, the
        court should confirm, inter alia, that a defendant
        understands: (1) the nature of the charges to which he is
        pleading guilty; (2) the factual basis for the plea; (3) he is
        giving up his right to trial by jury; (4) and the presumption
        of innocence; (5) he is aware of the permissible ranges of
        sentences and fines possible; and (6) the court is not bound
        by the terms of the agreement unless the court accepts the
        plea. The reviewing court will evaluate the adequacy of the
        plea colloquy and the voluntariness of the resulting plea by
        examining the totality of the circumstances surrounding the
        entry of that plea. Pennsylvania law presumes a defendant
        who entered a guilty plea was aware of what he was doing,
        and the defendant bears the burden of proving otherwise.

Commonwealth v. Kpou, 153 A.3d 1020 (Pa. Super.               2016) (internal

citations, quotations, and original brackets omitted).

      Our Supreme Court has stated:

        A consequence is civil in nature where, imposition has been
        vested in an administrative agency over which the criminal
        judge had no control and for which he had no responsibility.
        The mandatory suspension of a driver's license upon
        conviction    for    DUI    is   a collateral civil penalty
        administratively imposed by PennDOT pursuant to the
        mandates of the Vehicle Code not the Crimes Code. Thus,
        the mandatory suspension is not a direct criminal penalty,
        but rather, is a civil sanction[.]



                                     -3-
J-S23009-17


        As operating privilege suspensions are collateral civil
        consequences, not criminal penalties, they do not violate a
        motorist's equal protection or due process rights, nor does a
        defendant in a criminal case need to be informed of the
        collateral consequence for his criminal conduct, as it does
        not constitute a portion of his or her punishment.

Bell v. Commonwealth, Dept. of Transp., Bur. of Driver Licensing, 96

A.3d 1005, 1019 (Pa. 2014) (emphasis in original; internal citations,

quotations, and original brackets omitted).

     “A person who elects to plead guilty is bound by the statements he

makes in open court while under oath and he may not later assert grounds

for withdrawing the plea which contradict the statements he made at his

plea colloquy.” Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super.

2003) (citations omitted).

     Upon review of the certified record, at the guilty plea hearing, the

municipal court provided Appellant with an Albanian interpreter named Eddie

Papha. N.T., 2/1/8/2015, at 4. Appellant claimed that he could understand

the plea colloquy questions with the aid of that interpreter. Id. at 6. Prior

to the municipal court’s acceptance of Appellant’s guilty plea, Appellant did

not have any additional questions for the court. Id. at 10. Prior to entering

the guilty plea, the Commonwealth recited that the plea deal called for the

imposition of a mandatory minimum sentence.           Id. at 8-9.       At the

sentencing hearing, the interpreter was again present. N.T., 4/14/2015, at

3. The municipal court began the hearing by stating, “[t]his is a negotiated

guilty plea wherein the mandatory minimum was the recommended

sentence.”   N.T., 4/14/2015, at 3.   The municipal court then imposed the

                                      -4-
J-S23009-17



sentence as set forth above, including the one-year driver’s license

suspension. Id. at 5-6.        The municipal court asked Appellant if he had any

additional questions and Appellant did not. Id. at 6-7.

       Here, Appellant was apprised of the criminal penalties to be imposed

before he accepted the plea deal that included a mandatory minimum

sentence.     Appellant was provided with an interpreter at both the plea

hearing and at sentencing.            Appellant claimed he understood the plea

proceedings, acknowledged that he would receive a mandatory minimum

sentence pursuant to plea negotiations,2 and had no additional questions for

the municipal court prior to its acceptance of the guilty plea.       Moreover,

license suspension is a collateral consequence for DUI and, as such, it was

not necessary to inform Appellant that such consequence would apply upon

acceptance of the guilty plea.             This did not render Appellant’s plea

unknowing or involuntary.            Finally, after reviewing the sentence with

Appellant, including the license suspension, Appellant did not lodge a

complaint.

       Based upon all of the foregoing, we conclude that Appellant knowingly,

voluntarily, and intelligently entered his guilty plea.    We reject Appellant’s

suggestion that he could not understand the proceedings, or the terms of

the plea, because there was an Albanian interpreter present at all

____________________________________________


2
    Appellant does not dispute the imposition of the mandatory minimum
sentence.



                                           -5-
J-S23009-17



proceedings and Appellant never asked for clarification. Appellant is bound

by the statements he made under oath at the plea hearing.         Moreover,

Appellant cannot seek to withdraw his plea on the premise that he did not

understand that his driver’s license would be suspended, because such

consequence was wholly collateral to the imposition of criminal sanctions.

Accordingly, the trial court properly denied relief, as there was no manifest

injustice.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2017




                                    -6-